Title: Thomas Grafton Addison to James Madison, 29 April 1835
From: Addison, Thomas Grafton
To: Madison, James


                        
                            
                                Respected Sir—
                            
                            
                                
                                    Cincinnati Ohio 
                                
                                Apl. 29t. 1835
                            
                        
                        
                        I trust you will not consider it arrogant in me to address you a few lines; and to make certain enquiries
                            &c. Feeling in common a deep interest with ma(ny of my friends and fellow Citizens of this City) as it regards
                            your views & sentiments concerning the all important subject of the Bank of the U. States; I beg leave most
                            respectfully to Enquire whether in your opinion the present Bank can be so amended as to suit the convenience and
                            interests of the Country without endangering the welfare of the people, or that a Bank can be established as an
                            accommodation to the government without giving it such extensive powers as are now held by the existing institution?
                        As much as has been said for and against the present U. S. Bank by some of our most distinguished men—I
                            nevertheless should entertain a greater regard a greater reverence, for whatever might be your views in relation to that
                            subject—
                        Hoping you will excuse the liberty I have taken in trespassing upon you with this Communication, I Remain
                            with sentiments of the highest respect, regard, and consideration Your friend, and most obt St.
                        
                        
                        
                            
                                Thomas Grafton Addison
                            
                        
                    How is your health at present? Be assured we all here feel a deep interest in anything that concerns you